Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 02, 2015

The Court of Appeals hereby passes the following order:

A15A0867. A15A0877. COURSON et al. v. COLUMBIA NATIONAL
    INSURANCE CO., and vice versa.

      Columbia National Insurance Company (“Columbia”) has moved to withdraw
its appeal in Case No. A15A0877, which is the cross-appeal to Case No. A15A0867.
In its motion, Columbia represents that “[t]he underlying matter has been fully and
finally resolved and settled.” Timothy Courson and Suzanne Courson, the appellants
in Case No. A15A0867, have not moved to withdraw their appeal. However, they
have failed to file an appellants’ brief notwithstanding that Case No. A15A0867 was
docketed on January 5, 2015, and their appellants’ brief was due January 25, 2015.
Court of Appeals Rule 23 (a). The Coursons’ failure to file their brief within that
time may result in the dismissal of the appeal, id., and their failure to pursue the
appeal is consistent with Columbia’s representation that the underlying dispute has
been settled.
      Given all of the foregoing, the appeal in Case No. A15A0867 is DISMISSED.
Columbia’s motion to withdraw the appeal in Case No. A15A0877 is GRANTED.

                                      Court of Appeals of the State of Georgia
                                                                           04/02/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.